                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION


ANTONIO M. FARRIS                                                                 PLAINTIFF


V.                                  4:17-CV-00796-JTR

MONTE MUNYAN, Nurse;
GARRY STEWART, M.D.;
RUSTY PAGE; GARY ANDREWS                                                     DEFENDANTS


                             MEMORANDUM OPINION1

                                      I. Introduction

       Antonio M. Farris (“Farris”) has filed this pro se ' 1983 action alleging that,

while he was a pre-trial detainee in the Faulkner County Detention Center

(“FCDC”), Dr. Garry Stewart (“Stewart”), Nurse Monte Munyan (“Munyan”),

Lieutenant Gary Andrews (“Andres”), and Sergeant Rusty Page (“Page”)

(collectively, “Defendants”) violated his constitutional rights by failing to properly

and timely provide him with prescription medications for a heart condition. Docs.

6 & 7. The Court ruled that the case could proceed against the Defendants in their




       1
          The parties consented to a United States Magistrate Judge to conduct all proceedings in
this case, including the entry of a final judgment. Doc. 23.

                                               1
individual capacities only.2 Docs. 8 & 9. Farris seeks an award of compensatory

damages.3 Id.

       Defendants have filed a Motion for Summary Judgment on the merits of

Farris’s inadequate medical care claim, a Brief in Support, and a Statement of

Undisputed Facts. Docs. 26, 27 & 28. Despite being granted an extension of time

through and including March 15, 2019, Farris failed to submit anything opposing

Defendants’ request for summary judgment.

       For the following reasons, the Court grants Defendants’ Motion for Summary

Judgment and dismisses Farris’s claims, with prejudice.

                                         II.     Facts

           Before addressing the merits of the Motion for Summary Judgment, 4 the




       2
          Accordingly, Defendants’ argument in their Motion for Summary Judgment about the
lack of any basis for imposing official capacity/county liability is moot.
       3
          The Court previously ruled that Farris could proceed only with his inadequate medical
care claims against these four Defendants, in their individual capacities. Doc. 8 & 9. Thus, only
the facts material to this claim are relevant.
       4
           Summary judgment is appropriate when the record, viewed in a light most favorable to
the nonmoving party, demonstrates that there is no genuine dispute as to any material fact and the
moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a); Celotex Corp.
v. Catrett, 477 U.S. 317, 322-23 (1986); Anderson v. Liberty Lobby Inc., 477 U.S. 242, 249-50
(1986). The moving party bears the initial burden of demonstrating the absence of a genuine
dispute of material fact. Celotex, 477 U.S. at 323. Thereafter, the nonmoving party must present
specific facts demonstrating that there is a material dispute for trial. See Fed R. Civ. P. 56(c);
Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011).

                                                2
Court will summarize the relevant facts, all of which are now deemed admitted.5

       1.      On October 20, 2017, Farris was booked into the custody of the

Faulkner County Detention Center (“FCDC”). Aff. of Dr. Stewart, Doc. 28-8, ¶ 7.

       2.      On the same date, Farris advised FCDC medical staff that: (a) he

had undergone heart surgery in 2015; and (b) was taking or had been prescribed

Metoprolol and Lisinopril.6 Id. at ¶¶ 8-9.

       3.      On October 26, 2017, Dr. Stewart, the physician for FCDC, reviewed

Farris’s medical chart. Id. at ¶¶ 2, 10.

       4.      On or about November 1, 2017, 7 Farris’s mother, Beverly Bryant,

brought Farris’s prescription medications to the FCDC and gave them to Nurse

Munyan. However, all the medications were outdated, with dates of March or



       5
            The Court directed Farris to file a separate “Statement of Disputed Facts” addressing
each factual statement he disagreed with in Defendant’s Statement of Indisputable Facts. Doc.
29. Farris failed to do so.
        Pursuant to Local Rule 56.1 of the Local Rules for the Eastern and Western Districts of
Arkansas, “[a]ll material facts set forth in the statement filed by” Defendants are deemed admitted.
See also Jackson v. Ark. Dep't of Educ., Vocational & Technical Educ. Div., 272 F.3d 1020, 1027
(8th Cir. 2001), cert. denied, 536 U.S. 908 (2002) (citing Arkansas Local Rule 56.1(c) in
concluding that the plaintiff Aforfeited her ability to contest the facts presented@ by defendant by
failing to respond to the defendant=s motion for summary judgment).
       6
            Metoprolol is a beta-blocker used to treat chest pain and hypertension.
https://www.drugs.com/metoprolol.html. Lisinopril is an ACE inhibitor used to treat high blood
pressure, but which also has other uses, including treatment of congestive heart failure.
https://www.drugs.com/lisinopril.html.
       7
            While Farris’s mother has submitted a declaration stating she brought the medications
to the FCDC, she does not provide a date. Accordingly, Defendants uncontroverted statement of
facts that she did so on November 1, 2017, is accepted as true.
                                                3
April of 2017. Because the medications were expired, they were not placed on the

med cart for Farris’s use. Instead, Farris was scheduled to see Dr. Stewart at the

first available appointment. Id. at ¶ 11; Declaration of Beverly Bryant, Doc. 21.

      5.       The next day, November 2, 2017, Farris refused and/or waived medical

treatment offered by the FCDC medical staff. Farris signed a written waiver,

stating in part: “I was offered the opportunity to receive medical attention. I have

refused medical treatment and I will not hold Faulkner County Detention Center or

it’s [sic] representative(s) responsible.”8 Id. at ¶ 12; Medical File, Doc. 28-4 at

9.

      6.       On November 2, 2017, Dr. Stewart prescribed metoprolol and aspirin

(acetylsalicylic acid) for Farris. Id. at ¶ 13.

      7.       “[S]tarting in November 2017,” Farris received metoprolol twice daily

and aspirin once a day. This continued throughout his entire incarceration at the

FCDC. Id. at ¶ 25; Medical File, Doc. 28-4 at pp. 84.

      8.       While at FCDC, medical staff took Farris’s blood pressure and

completed blood pressure logs on October 20, 2017 through October 25, 2017,

November 13, 2017 through November 30, 2017, and July 27, 2018 through August

8, 2018. Doc. 28-8, at ¶ 27; Doc. 28-4, 85-88.



      8
          The record is unclear as to the type of medical treatment Farris declined.
                                                  4
      9.     While Farris does not dispute that he began receiving metoprolol on

November 3, 2017, he claims that “they” reduced his dosage to 50 ml per day, when

he had been taking 150 ml per day. Doc. 7.


                                  II. Discussion

      Defendants argue that they are entitled to summary judgment on all of the

inadequate medical care claims Farris has asserted against them. The Court agrees.

      To proceed to trial on his inadequate medical care claim, Farris must have

evidence demonstrating that: (1) he had an objectively serious medical need for

treatment; and (2) Defendants subjectively knew of, but were deliberately indifferent

to, that serious medical need. See Saylor v. Nebraska, 812 F.3d 637, 644 (8th Cir.

2016); Langford v. Norris, 614 F.3d 445, 460 (8th Cir. 2010).

      Defendants do not dispute that Farris had an objectively serious medical need

arising from his heart condition. Thus, the only issue is whether there is evidence

that Defendants were deliberately indifferent to that serious medical need.

      The Eighth Circuit has explained that deliberate indifference “requires proof

of a reckless disregard of the known risk." Moore v. Duffy, 255 F.3d 543, 545 (8th

Cir. 2001). In other words, “there must be actual knowledge of the risk of harm,

followed by deliberate inaction amounting to callousness.” Bryan v. Endell, 141

F.3d 1290, 1291 (8th Cir. 1998). Additionally, it is well settled that a physician’s


                                         5
or nurse’s negligence or even gross negligence in making treatment decisions are

insufficient to establish a constitutional violation. Langford v. Norris; 614 F.3d

445, 460 (8th Cir. 2010); Gibson v. Weber, 433 F.3d 642, 646 (8th Cir. 2006).

Likewise, a prisoner’s disagreement with a medical provider’s treatment decisions

does not rise to the level of a constitutional violation. Id.

      Defendants have submitted: (1) medical and jail records; (2) the FCDC

Policies and Procedures; (3) an Affidavit from Chris Riedmueller, the FCDC jail

administrator, regarding the fact that all medical decisions are “left to the

professional judgment” of the FCDC physician; and (4) an Affidavit from Dr.

Stewart documenting the ongoing efforts to care for Farris’s heart condition.

Because Farris has not submitted any opposition to these materials, the Court can

only consider the allegations he makes in support of his claim, as to which he might

testify at trial. The Court also considers the Declaration of his mother, Beverly

Bryant, Doc. 21.

      Farris’s allegations amount to nothing more than his personal disagreement

with the medical judgment of the Defendants involved in treating his heart condition.

For example, he alleges that: (1) his mother dropped off his prescribed heart

medications on the first day of his incarceration, but Farris was never given the

medications; (2) Defendants failed to inform Farris his mother had dropped off

his meds until much later; and (3) although Farris began receiving his “most
                                           6
serious” medication, metoprolol, on November 3, 2017, he was given a reduced

dosage of 50 ml per day, instead of the 150 ml he had been taking.

      These allegations, unaccompanied by any medical proof, are insufficient to

create a fact question on deliberate indifference. See Reid v. Griffin, 808 F.3d

1191, 1193 (8th Cir. 2015) (explaining that an “inmate cannot create a question of

fact by merely stating that she did not feel she received adequate treatment”); Meuir

v. Greene Cnty. Jail Emply., 487 F.3d 1115, 1118 (8th Cir. 2007) (explaining that a

prisoner’s mere disagreement with matters of expert medical judgment or the course

of medical care is insufficient to sustain a claim of deliberate indifference).

Further, mere negligence or even gross negligence is not enough to sustain a

constitutional violation. See Moore, 255 F.3d at 545.

      Instead, to defeat summary judgment, Farris must have evidence that

Defendants acted “callously” and with “reckless disregard.” Meuir, 487 F.3d at

1118 (explaining that a prisoner “must clear a substantial evidentiary threshold to

show that the prison's medical staff deliberately disregarded” his need for medical

care). Farris has not presented any such evidence.

      Farris’s allegations amount to nothing more than a disagreement with

Defendants over the medical treatment he received. First, he questions why he was

not permitted to take the medications his mother brought to him, and he denies the


                                         7
prison authorities’ explanation that the medications were expire. 9                        Second,

although he does not dispute that, beginning on November 3, he received medication

for his heart condition, he disagrees with the dosage Dr. Stewart prescribed.

       The law is well settled that a prison doctor remains free to exercise his or her

independent professional judgment, and an inmate is not entitled to any particular

course of treatment. Hines v. Anderson, 547 F.3d 915, 920 (8th Cir. 2008). Farris

has failed to present any evidence that the “course of treatment, or lack thereof, so

deviated from professional standards that it amounted to deliberate indifference.”

Dulany v. Carnahan, 132 F.3d 1234, 1243 (8th Cir. 1997) (omitting internal

quotations).

                                       III. Conclusion

       For all of the foregoing reasons, the Court concludes that Defendants are

entitled to summary judgment on Farris’s inadequate medical care claim.

       IT IS THEREFORE ORDERED THAT:


       9
           While Farris disputes whether the prescriptions his mother brought to FCDC were
actually “expired,” this dispute is not material to the resolution of Farris’s claim. The Court
assumes for purposes of resolving this summary judgment motion that the medications were not
expired, but prison officials believed they were, and for that reason refused to allow Farris to take
the medications. It is undisputed that approximately two days later, as of November 3, 2018,
Farris was provided with metoprolol and aspirin to address his heart condition. Even if the Court
assumes there was some delay in receiving his prescription medications, the law is well settled that
a brief delay in receiving prescribed medications does not rise to the level of a constitutional
violation. See Hines v. Anderson; 547 F.3d 915, 920-21(8th Cir. 2008) (holding that unspecified
delays in refilling the prisoners’ various prescriptions did not rise to the level of constitutional
violation); Ervin v. Busby, 992 F.2d 147, 150-51 (8th Cir. 1993) (finding that a month-long delay
in refilling pretrial detainee’s antidepressant prescription was not a constitutional violation).
                                                   8
     1.    Defendants’ Motion for Summary Judgment (Doc. 26) is GRANTED.

     2.    Plaintiff Farris’s inadequate medical care claims against Dr. Garry

Stewart, Nurse Monte Munyan, Lieutenant Gary Andrews, and Sergeant Rusty Page

are DISMISSED, WITH PREJUDICE.

     Dated this 25th day of April, 2019.



                                      ____________________________________
                                      UNITED STATES MAGISTRATE JUDGE




                                           9
